Case 1:16-cv-02746-RPK-RLM Document 105 Filed 12/14/20 Page 1 of 1 PageID #: 2266


                        PELTON GRAHAM LLC
                        ADVOCATES FOR JUSTICE

                                                                                    Brent E. Pelton, Esq.
  December 14, 2020                                                           Pelton@PeltonGraham.com

  VIA CM/ECF

  Hon. Rachel P. Kovner
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Mendez, et al. v. MCSS Rest. Corp., et al.
          Civil Action No. 16-cv-2746 (RPK)(RLM)

  Dear Judge Kovner:

          This firm represents Plaintiffs in the above-referenced action. We write to respectfully
  request a ninety (90) day extension of the current deadline of December 14, 2020 of Plaintiffs’
  time to file a motion to substitute the executor or other representative of Mr. Jimenez’s estate as a
  party pursuant to F.R.C.P. 25(a). Defendants consent to this request. This is Plaintiffs’ first request
  for an extension of this deadline.

          Plaintiffs have been in ongoing communication with the family of Mr. Jimenez. At this
  time, due to the limited operations of New York state court as well as personal matters of the
  family, they have been unable to obtain the necessary probate documents to effect a substitution
  of the parties.

          Plaintiffs do not expect that the extension of this deadline will impact any current deadlines
  in this matter or the pending motion for summary judgment.

         We appreciate Your Honor’s attention to this matter. Please contact the undersigned with
  any questions regarding this submission.

                                                   Respectfully submitted,

                                                   /s/ Brent E. Pelton

                                                   Brent E. Pelton, Esq. of
                                                   PELTON GRAHAM LLC

  cc:     All counsel (via CM/ECF)




  New York: 111 Broadway, Suite 1503, New York, NY 10006 Tel. 212-385-9700 Fax 212-385-0800
  San Francisco: 456 Montgomery Street, 18th Fl., San Francisco, CA 94104 Tel. 415-437-9100 Fax 212-385-0800
  www.PeltonGraham.com
